■ The appellant in this case was indicted and tried for selling vinous, spirituous and malt liquors without a license and contrary to law. He pleaded guilty, and in taxing up the costs in the case the clerk entered an item of thirty dollars as a solicitor’s fee. The defendant then moved the eourt to retax the costs, inasmuch as the item of thirty dollars as solicitor’s fee was illegal and excessive, and should have been taxed at seven dollars and fifty cents. This motion was overruled, and on this appeal the overruling of the motion to retax the cost is the only question presented. The judgment of the lower court is reversed, and judgment is here rendered granting the motion.
Opinion
Per Curiam.